DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendments and remarks filed on 12/21/2021 are acknowledged and have been fully considered.  Claims 1, 4-5, 7-11, 13-14, 16-17, 22-44, 59-66 and 68-75 are pending and are under consideration.  Claims 1, 17, 61-66, 68 and 70-71 are amended.  Claims 72-75 are newly added. Claims 12, 15 and 67 are cancelled.  Claims 2, 3, 6, 18-21 and 45-58 were previously cancelled.
The previous rejections of claims 12, 15 and 67 are moot in light of the cancellation of the claims in amendments filed on 12/21/2021.
The previous objections to claims 17 and 62 for containing typographical errors and grammatically incorrect phrases are withdrawn in light of the amendments to the claims filed on 12/21/2021.
The previous rejections of claims 1, 4-5, 7-11, 13-14, 16-17, 22-44, 59-66 and 68-75 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in light of the amendments to the claims filed on 12/21/2021. The term “about” has been deleted from the claims.
The previous rejections of claims 1, 4-5, 7-11, 13-14, 16-17, 22-44, 59-66 and 68-75 under 35 U.S.C. 103 are withdrawn in light of the amendments to the claims filed on 12/21/2021. Claims 1, 17 and 62 have been amended to recite limitations that the first and second time periods are pre-determined from time of flight data or acoustic data.
Claim Objections
Claim 72 is objected to because of the following informalities: the claim contains abbreviation “TOF”. It is suggested to disclose the full name and abbreviations in parenthesis for the first instance. It is suggested to amend to “time of flight (TOF)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) (New Matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This new rejection is necessitated by the amendments filed on 12/21/2021.
Claims 1, 4-5, 7-11, 13-14, 16-17, 22-44, 59-66 and 68-75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The amendments filed 12/21/2021 have introduced NEW MATTER into the claims.  Claims 1, 17, 62 and 75 currently recite limitations which were not disclosed in the original disclosure.  Claim 1 recites a new limitation “wherein at least one of the first or second time periods is a predetermined time period that is derived from time of flight data for one or more of (i) a tissue type that is a same type as the tissue sample; (ii) a tissue shape that is similar in shape to the tissue sample; or (iii) a tissue size that is similar in size to the tissue sample”. Claim 17 recites a new limitation “wherein at least one of the first or second time periods is a predetermined time period that is derived from acoustic data for at least one of (i) a tissue type that is similar in type to the tissue sample and (ii) a tissue size that is similar in size to the tissue sample the container is a double layer container”. Claim 62 recites a new limitation “wherein at least one of the first or second time periods is a predetermined time period that is derived from time of flight data for (i) a tissue type that is a same type as the tissue sample, and (ii) a tissue size that is similar in size to the tissue sample”. Claim 75 is newly added and recites wherein the predetermined time period is further derived from time of flight data for a tissue shape that is similar in shape to the tissue sample. These limitations constitute new matter.
The instant specification only discloses that the fixation process can be accompanied by application of ultrasound to the sample. See last 3 lines of [0094] on page 17 of the specification. The instant specification does not disclose anywhere that the first or second time periods are pre-determined based on time of flight data. However, the present application is a continuation of US 13/372,040 and is a continuation-in-part of PCT/US2011/027284, both of which applications are incorporated by reference (see [0001] on page 1 of the present specification). PCT/US2011/027284 discloses that different tissue types have different time of flight (TOF) curves and the fixation protocol for a fresh specimen can be selected based on a curve corresponding to the same or similar tissue type as the fresh specimen. See paragraph bridging pages 20-21 of the ‘284 application. The ‘284 application discloses different fixation protocols can be selected based on individual sample requirements due to size variations. See lines 10-18 on page 32 of the ‘284 application. However, the ‘284 application does not disclose that first or second time periods is a predetermined time period that is derived from time of flight data. The ‘284 application does not disclose that the predetermined time period is derived from time of flight data for a tissue shape that is similar in shape to the tissue sample. Further, the term “acoustic data” (recited in claim 17) is broader than the term “time of flight data” and the original disclosure does not disclose anywhere that acoustic data can be used to determine the first or second time periods of fixation. The new limitations in claims 1, 17, 62 and 75 are hence not supported by the original disclosure.
In amended cases, subject matter not disclosed in the original application is sometimes added and a claim directed thereto.  Such a claim is rejected on the ground that it recites elements without support in the original disclosure under 35 U.S.C. 112, first paragraph, Waldemar Link, GmbH & Co. v. Osteonics Corp. 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). See MPEP § 2163.06 - § 2163.07(b) for a discussion of the relationship of new matter to 35 U.S.C. 112, first paragraph. New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c).  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.
Instant claims 1, 17, 62 and 75 now recite limitations, which are not clearly disclosed in the specification as filed. Such limitations recited in amended claims 1, 17 and 62 and new claim 75, which did not appear in the specification or original claims, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C 112.  Applicant is required to provide sufficient written support for the limitations recited in present claims 1, 17, 62 and 75 in the specification or claims as-filed, or remove these limitations from the claims in response to this Office Action. Dependent claims 4-5, 7-11, 13-14, 16, 22-44, 59-61, 63-66 and 68-75 are rejected for the same reason.

	
Claim Rejections - 35 USC § 112 (2nd Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The new rejections below are necessitated by the amendment filed 12/21/2021.
Claims 1, 4-5, 7-11, 13-14, 16-17, 22-44, 59-66 and 68-75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “similar” in lines 15 and 16 in claim 1, in lines 14 and 15 of claim 17, in line 15 of claim 62 and line 2 of claim 75 is a relative term which renders the claim indefinite. The term “similar” is not defined by the specification. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not disclose what characteristics of a particular tissue are so that it would qualify as being “similar” in tissue type as the tissue sample that is fixed. The specification does not disclose what dimensions of a particular tissue are so that it would qualify as being “similar” in size or shape as the tissue sample that is fixed. Therefore, the metes and bounds of the claims are indefinite. Further, Claims 1, 17 and 62 recite wherein at least one of the first or second time periods is a predetermined time period that is derived from time of flight data (as recited in claims 1, 62) or acoustic data (as recited in claim 17) and this also renders the claims indefinite. The claims do not recite the mathematical function that is used to calculate the predetermined time period from time of flight data. Therefore, it is not clear to one of ordinary skill in the art as to the structural limitations or physical actions required for this method step. Dependent claims 4-5, 7-11, 13-14, 16, 22-44, 59-61, 63-66 and 68-75 are rejected for the same reasons.
Claim 68 is further indefinite because it depends from claim 67, however, claim 67 has been cancelled in the amendment filed on 12/21/2021. It is suggested to amend claim 68 to be dependent from claim 62.
Appropriate clarification is needed.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The new rejections below are necessitated by the amendment filed 12/21/2021.
Claims 1, 4-5, 7-11, 13-14, 16-17, 22-36, 38-40, and 59-66, 68-75 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chu (WO 2011/071727; Priority: Dec. 7, 2009; Applicant IDS; Of Record) and in view of Chu’180 (Us 6,291,180; Iss. Sep. 18, 2001; Applicant IDS) and Baldwin (Measurements of the anisotropy of ultrasonic velocity in freshly excised and formalin-fixed myocardial tissue, J Acoust Soc Am. 2005 July ; 118(1): 505–513; Applicant IDS) as evidenced by Marioli (Digital Time-of-Flight Measurement of Ultrasonic Sensors, IEEE Transactions on Instrumentation and Measurement, Vol. 41, No. 1, 1992; Applicant IDS).
Regarding claims 1, 17 and 62, Chu teaches fixation and processing of tissue specimens by submerging tissue specimens in a fixative at a refrigerated cold temperature followed by a step of raising the temperature of the tissue specimens and the fixative with a heating means to fix tissues for preservation (pg. 4 lines 21-29).  Chu teaches 10% neutral buffered formalin (NBF) is a 10 fold dilution of formaldehyde solution in phosphate buffered saline and is used as a cross-linking fixative for routine tissue preservation (pg. 8 lines 10-13).  Chu teaches in aqueous solutions, formaldehyde molecules are hydrated to form methylene glycol and exists in equilibrium with unhydrated formaldehyde molecules (HCOH).  Chu teaches low temperatures tilts the equilibrium to methylene glycol which penetrate tissue faster than unhydrated formaldehyde molecules and facilitates even diffusion of formalin throughout the tissue specimen.  Chu teaches higher temperatures favor HCOH formation which forms the cross-linking of proteins to fix the tissue (pg. 2 lines 23- pg. 3 line 5).  Chu teaches a cold temperature preferably 4°C to 18°C is applied as a first penetration phase (reads on a first temperature for a first time period) which is followed by a warm cross-linking phase (pg. 8 lines 30 – pg. 9 line 2).  Chu teaches heating the fixative solution to the cross-linking temperature 25-70°C, preferably 45-55°C to fix the tissue (reads on a second temperature for a second time period) (pg. 11 line 1- line 10). 
 In Ex. 3, Chu teaches tissue specimens of 1-4 mm thick were submerged in formalin at 4-25°C until ultrasound irradiation.  In Ex. 3 on page 16, Chu teaches ultrasound is then applied to increase the temperature up to 50-80°C alone or in combination with other heating means. Chu teaches the increased temperature was maintained for 5 to 20 min (pg. 16 line 12-16).  Therefore, the first cold formalin step in Ex. 3 of Chu meets the limitations of immersing the tissue sample in a first aldehyde solution for a first temperature for a first time period to diffuse the first aldehyde solution into an interior region of the sample, wherein the first temperature ranges from between about 0°C to about 10°C (as recited in claim 1) or wherein the first temperature is less than about 10°C (as recited in claims 17 and 62), wherein the tissue sample is not exposed to ultrasonic waves during diffusion of the first aldehyde into the interior of the tissue sample.  The second step of increasing the temperature with ultrasound or other means in Ex. 3 of Chu meets the limitations of heating the sample in a second aldehyde solution to a second temperature ranging from about 22°C to about 55°C (as recited in claim 1) or about 22°C to about 50°C (as recited in claim 17).  Chu teaches performing both steps in formalin and thus teaches the first and second aldehyde to be the same as recited in claims 1 and 17.
Chu does not explicitly teach immersing the tissue sample in a second aldehyde solution pre-heated to a second temperature as recited in claim 1.  However, Chu teaches in the formalin fixation step, the low temperature phase (0-15°C) and the high temperature phase (35-75°C) can be performed in two different chambers each holding a fixative solution (formalin solution) at the relevant preferred temperature (pg. 14 lines 12-15).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to perform the 2-step fixation method of Chu, wherein the cold immersion step (low temperature phase) is performed with a first aldehyde solution in one chamber and the second warm fixation step is performed with a second aldehyde solution that is pre-heated to the high temperature (a second temperature) in a second chamber.
Regarding the limitation “wherein the sample is allowed to warm to the second temperature without an application of ultrasonic irradiation” in claim 62, Chu teaches a cold temperature preferably 4°C to 18°C is applied as a first penetration phase (reads on a first temperature for a first time period) which is followed by a warm cross-linking phase (pg. 8 lines 30 – pg. 9 line 2).  Chu teaches the application of ultrasound or other heating means (microwave heating, infrared heating, ohmic heating and electronic heating) to raise the temperature of the fixative solution/tissue after the cold step (pg. 10, lines 3-6).  Chu teaches cross-linking of the fixative (and therefore tissue processing time) is regulated by temperature (low at cold temperatures and fast at high temperatures) (pg. 3 lines 6-15, pg. 9 lines 7-14).  Chu teaches ultrasound energy, microwave energy and infrared energy have been used to accelerate tissue processing times (pg. 3 lines 15-18).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the second high temperature step of the two-step tissue fixation method of Chu and to use microwave heating, infrared heating, ohmic heating and/or electronic heating to warm the aldehyde solution instead of ultrasound energy as taught by Chu.  One of ordinary skill in the art would be motivated to do so because Chu teaches these methods are an alternate method to ultrasound energy to increase temperature of fixative solutions.
Regarding the time for which the tissue is immersed in at the first temperature range (first time period in claims 1, 17, between 1 hour to 4 hours in claim 62) and the second temperature range (second time period in claim 1, 2 hours to 4 hours in claim 17, 1 hour to 4 hours in claim 62), Chu teaches penetration time of the formalin into the tissue is dependent on tissue thickness (pg. 10 line 26). Chu teaches for tissue of thickness less than 4mm the cold penetration time is below 60 min (pg. 10 lines 36-31) and for tissues greater than 5 mm in thickness the penetration time can be longer than 2 hrs. (pg. 11 lines 1-2). Chu teaches the hot temperature time can be in the range of 10 min to 6hrs (pg. 11 lines 4-6) and teaches cross-linking temperature (reads on second temperature) and time (reads on second time period) can be adjusted to produce preferred level of cross-linking/modifications (pg. 9 lines 15-16). 
Regarding the limitations that the first and second time period are pre-determined based on time of flight data of tissues as recited in claims 1 and 62 or acoustic data of tissues as recited in claim 17, Chu teaches collecting and analyzing sound signals through and/or from tissue specimens to monitor penetration of the fixative solution and to monitor cross-linking (see pg. 10 lines 16-22 – reads on acoustic data). Chu teaches reflected and/or transmitted ultrasonic signals (acoustic waves) from tissue samples being fixed and processed can provide information to indicate the progress of each step (see para across pgs. 14-15). Therefore, Chu is teaching monitoring fixation of the tissue samples by at least periodically evaluating ultrasound signals that travel through the tissue sample.
However, Chu does not teach evaluating time of flight data of the tissue. Chu does not teach determining first and second time periods based on time of flight data or acoustic data of a tissue type that is similar or same as the tissue type being fixed or based on time of flight data of a tissue shape or size that is similar to the tissue sample being fixed.
Chu’180 teaches methods of fixing and processing tissue samples by using ultrasound radiation. Chu’180 teaches sensors to measure and monitor ultrasound and teaches the monitoring system allows one to achieve accurate and optimum tissue fixation and processing without over fixation and tissue damage (see abstract). Chu’180 teaches the sensors monitor how much ultrasound is absorbed by the solution and/or tissue. Chu’180 teaches measuring the size, type, density and other information of the tissue are measured before fixing and processing. Chu’180 teaches during fixation the density of the sample changes and teaches the changes of tissue size, thickness, density are monitored during processing. Chu’180 teaches the CPU can be programmed to change the solution when the sample reaches a specified density (see col. 9 lines 13-35). Chu’180 teaches the use of sensors to determine progress of treatment such that it can be determined when to stop the treatment. Chu’180 teaches as the tissue is fixed the intensity of ultrasound reflecting from or passing through the tissue changes. Chu’180 teaches the exact settings of the fixation protocol depends on type and thickness of sample and once determined for a type of tissue and thickness of tissue the values can be used for all future samples of that type and thickness of tissue (see col. 11 lines 7-22). Therefore, Chu’180 is teaching the fixation parameters such as time before the solvent is changed (reads on time period in a fixation solution) can be predetermined based on ultrasound intensity signals of tissue of same type and/or thickness.
However, Chu and Chu’180 teach monitoring ultrasound intensity signals but do not teach monitoring/analyzing time of flight signals.
Baldwin teaches measuring ultrasonic velocity in freshly excised and formalin fixed tissue (see Abstract). Ultrasound velocity data is time of flight data (see Marioli Introduction para. 1). Baldwin teaches that, when tissues are fixed with formalin, the ultrasonic velocity profiles of the tissue changes (see abstract last line, see section B across pages 6-7, Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the tissue fixation method of Chu by pre-determining the time periods of the different steps in the fixation protocol based on ultrasound intensity signals of the same tissue type as taught by Chu’180. One of ordinary skill in the art would be motivated to do so because Chu’180 teaches fixation of tissue along with ultrasound monitoring allows one to achieve accurate and optimum tissue fixation and processing without over fixation and tissue damage. It would have been obvious to one of ordinary skill in the art at the time of the instant invention to further modify the method of Chu in view of Chu’180 and determine the time periods based on ultrasonic time of flight data as taught by Baldwin instead of ultrasonic intensity. One of ordinary skill in the art would be motivated to do so because Chu teaches collecting and analyzing ultrasound signals during tissue fixation and Baldwin teaches changes in speed of ultrasound waves is a parameter which changes when tissue samples are fixed with formalin. The artisan is combining prior art elements according to known methods and analyzing an alternate parameter (change in the speed of ultrasound) in the methods of Chu in view of Chu’180 that is taught in the art to be changed during tissue fixation.
Regarding claims 4, 5, 16, 22, 32, 61, 63-66, 70 and 71, Chu teaches the ranges of the temperatures and time periods which lie in, overlap or touching the claimed temperature ranges for the first temperature/time period and the second temperature/time period and teaches the temperature ranges with sufficient specificity (Ex. 3,6,10). In Ex. 10, Chu teaches fixing a prostate specimen in formalin at 10°C for 16 hours (reads on the first time period is at least 1 hour/2 hours in claims 4,5,65 and reads on the first temperature in the range of 0-10°C in claims 22,63) followed by a second stage at 25°C for 2 hours for a total of 18 hour formalin fixation (pg. 19 lines 9-13; reads on immersed in second aldehyde for about 2 hrs. in claims 61,70).
Since Chu teaches time and temperature of the different immersion steps are result-effective variables, finding the optimum first time period, first temperature, second time period and second temperature in claims 1, 4, 5, 16, 17, 22, 32, 61, 62, 63-66, 70 and 71 would be routine optimization for one of ordinary skill in the art. See MPEP §2144.05 II.
Regarding claims 7-9 and 23-25, Chu teaches 10% neutral buffered formalin (NBF) is a 10 fold dilution of formaldehyde solution in phosphate buffered saline and is used as a cross-linking fixative for routine tissue preservation (pg. 8 lines 10-13). Chu teaches examples wherein tissue is submerged in formalin (Ex .3) or NBF (Ex. 6) in the first cold immersion step (first aldehyde solution).
Regarding claims 10-11, 13-14, 26-31, 59, 60 and 68, Chu teaches 10% neutral buffered formalin (NBF) is a 10 fold dilution of formaldehyde solution in phosphate buffered saline and is used as a cross-linking fixative for routine tissue preservation (pg. 8 lines 10-13).  Chu teaches examples wherein tissue is submerged in NBF in the first cold immersion step (first aldehyde solution) and the NBF is heated to the high temperature (second aldehyde solution) (see Ex. 6 pg. 17 line 17-24; and Ex. 10 pg. 19 lines 9-13). Chu is teaching the first and the second aldehyde solutions to be the same solution.
Regarding claim 33, Chu teaches submerging the fixed tissue samples in a dehydrating agent (100% ethanol) and repeating the step at least once (Ex. 3 pg. 16 lines 17-21).
Regarding claim 34, Chu teaches submerging the dehydrated fixed tissue samples in a clearing agent solution (xylene solution) (Ex. 3, pg. 16 lines 23-26).
Regarding claim 35, Chu teaches submerging the tissue samples in melted wax or paraffin after the fixing/dehydrating/clearing steps (Ex. 3, pg. 16, lines 27-30; Ex. 6, pg. 17, lines 16-20).  This would result in a tissue sample being embedded in a wax block.
Regarding claims 36 and 38-40, Chu teaches histological analysis are performed on formalin fixed tissues that are dehydrated, cleared and paraffin embedded tissues (FFPE) in a block (pg. 1 line 18-23).  Chu teaches performing histological analysis such as H&E staining (which stands for hematoxylin and eosin stain) (see Example 7 on pgs. 17,18) and immunohistochemical assays (see Example 9 on pgs. 18,19).  However, in these examples, the tissues are fixed in a single step in formalin either at 4°C or room temperature overnight and then processed in an automatic tissue which performs the steps of dehydration, clearing, and paraffin impregnation (see pg. 9 lines 16-18).  Chu teaches its two-step fixation process comprising a cold formalin fixation followed by a warm formalin fixation achieves standardized tissue preservation (pg. 4 lines 21-30).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the single step tissue fixation protocol in Ex. 7 and 9 of Chu and instead perform a two-step fixation process comprising a cold formalin fixation followed by a warm formalin fixation as taught by Chu.  One of ordinary skill in the art would be motivated to do so because Chu teaches its two-step fixation process achieves standardized tissue preservation.
Regarding claims 36 and 38, Chu teaches 3 micron sections from the FFPE paraffin blocks were stained by H&E (which stands for hematoxylin and eosin stain) (see Ex. 7, pg. 17 lines 26-30). 
Regarding claims 39 and 40, Chu teaches performing IHC (immunohistochemical) assays to stain for cytokeratin and vimentin (proteins) (see Ex. 9, pg. 18 lines 26-30).
Regarding claim 69, Chu teaches in its 2-step fixation protocol, the cold penetrations step at low temperature can be performed with or without ultrasound (pg. 10 lines 28-29). As discussed above, it would be obvious to perform the high temperature step also without ultrasound and to use an alternative heating means (such as microwave, infrared, ohmic or electronic heating) to increase the temperature to perform the cross-linking reaction.
Regarding claims 72 and 74, Baldwin teaches time of flight data changes when tissues are fixed (see Table 1) and teaches plotting a time of flight curve of fixed and unfixed tissues (see Fig. 3).
Regarding claims 73 and 75, Chu’180 teaches as the tissue is fixed the intensity of ultrasound reflecting from or passing through the tissue changes and teaches monitoring the ultrasound as the tissue is being fixed. Chu’180 teaches the exact settings of the fixation protocol depends on type and thickness of sample and once determined for a type of tissue and thickness of tissue the values can be used for all future samples of that type and thickness of tissue (see col. 11 lines 7-22 – reads monitoring ultrasound data of the same tissue type).
The teachings of Chu, Chu’180 and Baldwin renders claims 1, 4-5, 7-11, 13-14, 16-17, 22-36, 38-40, 59-66 and 68-75 obvious.

Claims 37 and 41-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chu (WO 2011/071727; Priority: Dec. 7, 2009; Applicant IDS; Of Record) in view of Chu’180 and Baldwin as applied to claims 36 and 39 above, and further in view of Winther (US 2007/0037138; Pub. Feb. 15, 2007; Of Record).
Regarding claim 37, Chu does not teach the histochemical stain comprises a chromogen.  Regarding claims 41-44, Chu does not teach performing IHC assay for detecting posttranslational modifications such as phosphorylation of proteins and in situ hybridization (ISH) assays for detecting RNA on the fixed tissue.
Winther teaches histological assays such as IHC and ISH assays are performed on FFPE tissue sections (par [0009]) to detect entities such as proteins and RNA (ISH assay) (par. [0005], [0008]).  Winther teaches post translational modifications on proteins such as phosphorylation of HER2 can be detected (par. [0268]).  Winther teaches histochemical staining by exposure to chromogen substrates is performed on FFPE tissue sections (par. [0009,0025,0381]).  Winther teaches the exposure to the chromogen substrate is to detect the secondary antibody (Ex. 4, par. [0380,0710]).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the methods of Chu and further perform histological analysis such as histochemical staining with a chromogen, IHC staining for phosphorylation of proteins and ISH assay for detection of RNA as taught by Winther on the FFPE tissue of Example 3 of Chu.  One of ordinary skill in the art would be motivated to do so because Winther teaches such analysis is done on FFPE tissue sections and one of ordinary skill in the art is combining prior art elements according to known techniques to yield predictable results.
The combination of Chu, Chu’180, Baldwin and Winther renders claims 37 and 41-44 obvious.

Response to Arguments
Applicant's arguments filed on 12/21/2021 have been fully considered but they are not persuasive. Claims 1, 17 and 62 have been amended to recite that at least one of the first or second time periods is a predetermined time period that is derived from time of flight data. Applicant’s arguments pertain to these new limitations and argue that Chu does not teach a two-step fixation protocol where at least one time period constitutes a predetermined amount of time that is derived from TOF data or acoustic data for a tissue type that is similar to or the same as the tissue sample being fixed (see page 3 of remarks filed 12/21/2021). Applicants also argue that applicants have proffered evidence of unexpected results of greater retention of antigenicity as compared to other fixation protocols.  Applicants argue that data in Ex. 15, 17, 21, 23 and Fig. 11A-E, 13, 17 and 19 illustrate the instantly claimed dual temperature fixation protocol resulted in significantly more pAKT retention as compared to a standard 24hour formalin fixation process (see paragraph bridging pages 3-4 of remarks filed 12/21/2021).
These arguments are not persuasive because the previous rejections of the claims have been withdrawn in light of the new limitations added in the claim amendment filed on 12/21/2021. New grounds of rejections over the combined teachings of Chu, Chu’180 and Baldwin have been presented above to address the new limitations that at least one of the first or second time periods is a predetermined time period that is derived from time of flight data or acoustic data. In response to applicant's argument that the instant dual temperature fixation protocol allows for greater retention of antigenicity as compared to other fixation protocols such as a standard 24-hour fixation process and that this is unexpected, it is noted that applicants have compared the instant method to a standard formalin fixation process and not the dual temperature fixation process of Chu, which is the closest prior art. As discussed above, Chu also teaches a two-phase formalin fixation process in which the fixative diffuses into the tissue sample during the first phase at a first temperature (cold temperature), and the fixative is cross-linked in the second phase during which the temperature is increased. Chu teaches the same fixative (formalin) and teaches ranges of the temperatures and time periods which lie in, overlap or touching the claimed temperature ranges for the first temperature/time period and the second temperature/time period and teaches the temperature ranges with sufficient specificity (Ex. 3,6,10). Therefore, the methods of Chu in view of Chu’180 and Baldwin would also result in increased retention of antigenicity and this observation does not rise to the level of unexpected results. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657